Exhibit 10(b)

 

DPL INC.

 

RESTRICTED STOCK AGREEMENT

 

(Granted Under the 2006 Equity and Performance Incentive Plan)

 

WHEREAS,                                (the “Grantee”) is an employee of DPL
Inc., an Ohio corporation (the “Company”) or a Subsidiary; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
grant evidenced by this Restricted Stock Agreement; and

 

NOW, THEREFORE, pursuant to the DPL Inc. 2006 Equity and Performance Incentive
Plan (the “Plan”), the Company hereby authorizes the grant of               
shares of Restricted Stock (as defined in the Plan) (the “Restricted Shares”),
effective as of                                  (“Date of Grant”), subject to
the terms and conditions of the Plan and the following additional terms,
conditions, limitations and restrictions.

 

1.             Issuance of Restricted Shares.  The Restricted Shares covered by
this Agreement shall be issued to the Grantee effective upon the Date of Grant. 
The Common Shares subject to this grant of Restricted Shares shall be registered
in the Grantee’s name and shall be fully paid and nonassessable.  Any
certificate or other evidence of ownership shall bear an appropriate legend
referring to the restrictions hereinafter set forth.

 

2.             Restrictions on Transfer of Shares.  The Common Shares subject to
this grant of Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee, except
to the Company, unless the Restricted Shares are vested and nonforfeitable as
provided in Section 3(a) hereof and transferable because the Grantee has
continuously held the restricted shares for one (1) year beyond the three
(3) year vesting date as provided in Section 3(b) hereof; provided, however,
that the Grantee’s rights with respect to such Common Shares may be transferred
by will or pursuant to the laws of descent and distribution.  Any purported
transfer or encumbrance in violation of the provisions of this Section 2 shall
be void, and the other party to any such purported transaction shall not obtain
any rights to or interest in such Common Shares.

 

3.             Vesting of Restricted Shares.

 

(a)           The Restricted Shares covered by this Agreement shall become
vested and nonforfeitable on                                 , if the Grantee
shall have remained in the continuous employ of the Company or a Subsidiary
until such date.

 

1

--------------------------------------------------------------------------------


 

(b)           Vested and nonforfeitable Restricted Shares are nontransferable
and subject to a one (1) year holding period that concludes on
                            .

 

(c)           Notwithstanding the provisions of Sections 3(a) and 3(b):

 

(i)            all of the Restricted Shares covered by this Agreement shall be
vested, nonforfeitable and transferable, if the Grantee dies or becomes
permanently disabled while in the employ of the Company or a Subsidiary prior to
the Restricted Shares becoming vested and nonforfeitable, or transferable; and

 

(ii)           all of the Restricted Shares covered by this Agreement shall be
vested, nonforfeitable and transferable, if a Change of Control occurs prior to
the Restricted Shares becoming vested and nonforfeitable, or transferable, while
the Grantee is employed by the Company or a Subsidiary.

 

4.             Forfeiture of Shares.  The Restricted Shares shall be forfeited,
except as otherwise provided in Section 3 above, if the Grantee ceases to be
employed by the Company or a Subsidiary prior to the Restricted Shares becoming
vested and nonforfeitable as provided above.  In the event of forfeiture, the
certificate(s), if any, representing the Restricted Shares covered by this
Agreement shall be cancelled.

 

5.             Dividend, Voting and Other Rights.  Except as otherwise provided
herein, from and after the Date of Grant, the Grantee shall have all of the
rights of a shareholder with respect to the Restricted Shares covered by this
Agreement, including the right to vote such Restricted Shares and receive any
dividends that may be paid thereon; provided, however, that any additional
Common Shares or other securities that the Grantee may become entitled to
receive pursuant to a stock dividend, issuance of rights or warrants, stock
split, combination of shares, recapitalization, merger, consolidation,
separation, or reorganization or any other change in the capital structure of
the Company shall be subject to the same restrictions as the Restricted Shares
covered by this Agreement.

 

6.             Retention of Stock Certificate(s) by the Company.  Certificates
representing the Common Shares subject to this grant of Restricted Shares, if
any, will be held in custody by the Company together with a stock power endorsed
in blank by the Grantee with respect thereto, until those shares have become
vested, nonforfeitable and transferable in accordance with Section 3.

 

7.             Compliance with Law.  The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be

 

2

--------------------------------------------------------------------------------


 

obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.

 

8.             Taxes and Withholding.  To the extent that the Company or any
Subsidiary is required to withhold any federal, state, local or foreign tax in
connection with any delivery of Common Shares pursuant to this Agreement, and
the amounts available to the Company or such Subsidiary are insufficient, it
shall be a condition to the receipt of such delivery that the Grantee make
arrangements satisfactory to the Company or such Subsidiary for payment of the
balance of such taxes required to be withheld.  This tax withholding obligation
shall be satisfied by the Company withholding Common Shares otherwise
deliverable pursuant to this award in order to satisfy the applicable tax
withholding amount.

 

9.             Continuous Employment.  For purposes of this Agreement, the
continuous employment of the Grantee with the Company or a Subsidiary shall not
be deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company or Subsidiary, by reason of the
(i) transfer of his or her employment among the Company and its Subsidiaries or
(ii) a leave of absence approved by the Board or the Committee.

 

10.           No Employment Contract.  This award is a voluntary, discretionary
bonus being made on a one-time basis and it does not constitute a commitment to
make any future awards.  This award of Restricted Shares and any payments made
hereunder will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law. 
Nothing in this Agreement will give the Grantee any right to continue employment
with the Company or any Subsidiary, as the case may be, or interfere in any way
with the right of the Company or a Subsidiary to terminate the employment of the
Grantee.

 

11.           Information.  Information about the Grantee and the Grantee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan.  The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America.  The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

 

12.           Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern.  All terms
used herein with initial capital letters and not otherwise defined herein that
are defined in the Plan shall have the meanings assigned to them in the Plan. 
The Board acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided

 

3

--------------------------------------------------------------------------------


 

otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Shares.

 

13.           Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent.

 

14.           Severability.  If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision in any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.

 

15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

 

Executed in the name and on behalf of the Company at Dayton, Ohio, as of the
           day of                         , 20    .

 

 

DPL Inc.

 

 

 

 

 

 

 

Name:

Paul M. Barbas

 

Title:

President & CEO

 

The undersigned hereby acknowledges receipt of an executed original of this
Restricted Shares Agreement, together with a copy of the Plan, and accepts the
award of Restricted Shares granted hereunder on the terms and conditions set
forth herein and in the Plan.

 

Dated:

 

 

 

 

Grantee

 

4

--------------------------------------------------------------------------------


 

DPL INC.

 

STOCK POWER

 

SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                                   , hereby sells, assigns
and transfers unto DPL Inc., an Ohio corporation (the “Company”), all right,
title and interest in and to                  shares of Restricted Stock (as
defined in the DPL Inc. 2006 Equity and Performance Incentive Plan and as
described in the Restricted Stock Agreement dated
                                 to become vested and nonforfeitable on
                        ) of DPL Inc., standing in (his/her) name on the books
of said corporation, represented by Certificate No.       , and does hereby
irrevocably constitute and appoint the Corporate Secretary of DPL Inc.,
(his/her) attorney to transfer the said stock on the books of said corporation
with full power of substitution.

 

 

Dated:

 

 

 

 

 

 

 

 

By:

 

 

 

Grantee

 

 

 

 

Executed in the presence of:

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------